UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6781


METAPHYZIC EL-ECTROMAGNETIC SUPREME-EL,

                Petitioner - Appellant,

          v.

DIRECTOR, DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00302-ERP-RCY)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Metaphyzic El-ectromagnetic Supreme-El, Appellant Pro Se. Alice
Theresa Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Metaphyzic El-ectromagnetic Supreme-El seeks to appeal the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for reconsideration of the district court’s order denying relief

on his 28 U.S.C. § 2254 (2012) petition.                              The order is not

appealable       unless        a     circuit        justice     or     judge       issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.     Angelone,          369 F.3d 363,      369    (4th     Cir.     2004).

A certificate         of     appealability           will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,       a   prisoner      satisfies       this    standard      by

demonstrating         that     reasonable           jurists    would       find     that    the

district       court’s     assessment       of      the    constitutional          claims    is

debatable      or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Supreme-El has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                                2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3